UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-2313


In re: BERNARD MCFADDEN,

                    Petitioner.



               On Petition for Writ of Mandamus. (5:13-cv-02290-JMC)


Submitted: March 30, 2017                                         Decided: April 3, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Bernard McFadden, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Bernard McFadden petitions for a writ of mandamus seeking an order directing the

district court to rule on documents he filed subsequent to the denial of relief on his

underlying 42 U.S.C. § 1983 (2012) complaint. We conclude that McFadden is not

entitled to mandamus relief. Mandamus relief is a drastic remedy and should be used

only in extraordinary circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976);

United States v. Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus

relief is available only when the petitioner has a clear right to the relief sought. In re

First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988). Mandamus may not be

used as a substitute for appeal. In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir.

2007).

         The relief sought by McFadden is not available by way of mandamus.

Accordingly, we deny the petition for writ of mandamus.          We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                     PETITION DENIED




                                             2